312 S.W.3d 465 (2010)
Avis HAYMON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94016.
Missouri Court of Appeals, Eastern District, Division Four.
June 8, 2010.
Brocca Smith, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Avis Haymon (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035 amended motion for post-conviction relief. Movant entered pleas of guilty to amended charges of second-degree murder and armed criminal action and was sentenced to twenty years and three years of imprisonment for the crimes, respectively, to run concurrently. Finding no clear error in the motion court's ruling, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).